UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-2257


In Re:   JACQUELINE RHEA SHAVER,

                Debtor.

--------------------------------

MARTIN P. SHEEHAN, Chapter 7 Trustee,

                Plaintiff – Appellant,

           v.

BANK OF AMERICA, N.A.,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. John Preston Bailey,
District Judge. (1:14-cv-00125-JPB; 1:10-bk-00813)


Submitted:   July 28, 2015                 Decided:   August 5, 2015


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martin P. Sheehan, SHEEHAN & NUGENT, PLLC, Wheeling, West
Virginia, for Appellant.    Monica E. Webb, MCGUIREWOODS, LLP,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Martin P. Sheehan, the trustee in the underlying bankruptcy

proceeding, appeals from the district court’s order affirming

the bankruptcy court’s order:   (1) granting summary judgment in

favor of Bank of America, N.A., and (2) denying his request to

certify a question to the West Virginia Supreme Court.     We have

reviewed the record and find no reversible error.     Accordingly,

we affirm for the reasons stated by the district court.     In re:

Shaver (Sheehan v. Bank of America, N.A.), No. 1:14-cv-00125-JPB

(N.D. W. Va. Oct. 24, 2014).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                          AFFIRMED




                                2